Mr. Justice Bean
delivered the opinion of the court.
The main argument in favor of defendants is that Gevurtz is not liable, as he was only an agent. This question is disposed of by the defendants’ answer, in which is pleaded a tender, and which states that they are ready, able and willing to pay the amount reasonably due; therefore Gevurtz admits his liability.
Plaintiff was an original contractor and filed his claim of lien within 60 days after the completion of the contract, as provided by Section 7420, L. O. L. The only question for determination is as to the fulfillment of the contract as modified. Conforming to the changes in the contract, the plaintiff built the house with a full basement instead of a half, put up plate rails, tinted the rooms, constructed a dormer, built a *306back porch, finished the second half story and bnilt stairs thereto, and made several minor changes as suggested by the defendants. A careful examination of the evidence leads us to believe that the amount allowed by the trial court after a thorough hearing, being $300 in addition to the contract price, was reasonable and fair.
The decree of the lower court is therefore affirmed.
Affirmed.
Mr. Justice Eakin and Mr. Justice McNary concur. Mr. Chief Justice McBride not sitting.